Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The application 17/077,551 is a reissued of U.S. Patent No. 10/198,418.  In the preliminary amendment file on 10/22/2020, Claims 1-19 are pending and claims 1, 2, 3, 9, 10, 11, 12, 14, 15, and 16 were amended.  
This is a Non-Final Action.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/198,418 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Rejection, 35 U.S.C. 251, Recapture
The reissue oath/declaration filed with this application is defective because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The reason for reissue is improper because the broadened subject matter recaptures subject matter surrendered in the application for the patent upon which the present reissued is based.
Claims 1-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 1-19 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued. 
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art. 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

Analysis:
	By applying the three-step process of the recapture, the independent claim 6 has recaptured broadened claimed subject matter surrendered in the application for the patent.
1) Step 1:
Claims 1-19 have broaden the scope the original patent claim by omitting all or part of following limitations: 
“storing the signing template on a server.” 

2) Step 2:
The broader aspects of the reissue claims, the omitted limitation, relate to subject matter surrendered in the original prosecution.  The following the limitations were amended into the claims during the prosecution of the original patent, application number 14/537,713.
Claim 1: “storing the signing template on a server;” (Amended on 04/06/2017)

3) Step 3:
	Finally, the new claims do not provide new limitations that materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  It is not sufficient for an oath or declaration to merely state "broader claims", but rather the oath or declaration must identify a specific error to be relied upon.  
As per MPEP 1414 II B:
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
As per MPEP 1414 II C:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 
In the declaration, the limitation applicant indicated as the narrowing is subject to recapture.  Therefore, the declaration has not identified a proper limitation that can be identified as an error.
Accordingly, claims 1-19 are rejected as being based upon a defective reissue Declaration under 35 U.S.C 251 as set forth above.  See 37 CFR 1.175.  Specifically the declaration fails to identify an error in the claims by reference to the specific claim(s) and specific claim language wherein lies the error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756.

17/077,551
Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 
1
A method for distributed electronic signature documents comprising:


Generating a signing template that contains information about how a document file is to be signed, the information further specifying location within the document file for signature of one or more users, the information further specifying content within the document file that is not modifiable by the one or more user, 
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050



Causing the signing template to be stored on a server;
Generating the document file to be emailed to the one or more users for signing, the document filed displaying from filed configured to receive input information from the one or more users and an activatable control configured to initiate, over a network, of the input information to the signing the templated 

Berringer teaches the usage of a server, p0040 and the storage of the digital document on a server p0044
It would have been obvious to an artisan at the time of the invention to include Berringer’s teaching with Trimble’s system in order to 
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050


Emailing the document file to the one or more users over the network;
Receiving, from a client device of one or more users, input information input into the form fields of the document file; and
In response to activation of the activatable control by the client device, causing an electronic signing process defined by the signing template stored on the server to be executed.
Berringer teaches transmitting the document using email. P0062-63
Trimble teaches executed signature element p0032, p0040 and p0046
Berringer teaches executed and sign the document. P0028
2
The method of claim 1, wherein the electronic signing process comprises:
Merging, with the signing template, the input information uploaded from the client device through activation of the activatable control of the document file. 
Berringer teaches adding a signature block as each signer digitally signs the electronic document. P0057 

The method of claim 2, wherein the electronic signing process comprises: 
Causing presentation, on the client device, of a web browser display a modified version of the document filed created from the merged signing template.
Trimble teaches modify and update the document p0014;
Berringer teaches displaying signatures as each signer digitally signs the document p0082
5
The method of claim 1, wherein the form fields and activatable control are user interface element of the document of the document file that are displayable on a display device of the client device. 
Trimble teaches displaying document and filed to user; p0011, p0030, and document can be displayed on the browser because it is in a HTML, XHTML, and XML. P0036
Berringer teaches implement the document in different device types; P0036 and programing code to interact with user input device. P0039
6
The method of claim 1, wherein the document file is a PDF (portable Document Format) File, and wherein the activatable control contains a network link. 
Trimble teaches document is in PDF format. (see p0030)
7
The method claim 1, further comprising:
In response to receiving a signature from the client device, automatically emailing the document file to an additional client device for an additional signature, the 

Berringer teaches a schema check that ensures elements are occur in defined order p0084; and teaches if a first signer digitally signs a 

The method of claim 1, further comprising:
Validating the document file to ensure the content of the document file is not modified. 
Trimble, JR. et al teaches digital signature document and signature location abstract; p0013; teaches read-only, edit permission.  p0031, p0050



As per claims 9 and 14, they are rejected under the same rationale as claim 1.  See rejection above.
As per claim 10, it is rejected under the same rationale as claim 3. See rejections above
As per claims 11, it is rejected under the same rationale as claims 3 and 6. See rejections above.
As per claims 13, it is rejected under the same rationale as claim 8.  See rejection above.
As per claim 15, it is rejected under the same rationale as claim 2.  See rejection above.
As per claim 16, it is rejected under the same rationale as claim 3.  See rejection above.
As per claim 18, it is rejected under the same rationale as claim 6. See rejection above.
As per claim 19, it is rejected under the same rationale as claim 7. See rejection above.


Claims 4, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 and Arant et al. 7,636,500.


17/077,551
Trimble, JR. et al. US 2014/0325324 in view of Berringer et al. US 2004/0181756 and Arant et al. 7,636,500
4
The method of claim 1, further comprising:
Responsive to activation of the activatable control display in the document file, causing the presentation, on the client device, of a login web interface, and 
Authenticating a user from information input into the login web interface. 
Trimble teaches internet access of the document.  
Arant teaches login web interface.  (see Fig. 6, col. 15, lines 62-col. 16, lines 9)
It would have been obvious to an artisan at the time of the invention to include Berringer’s teaching with Trimble’s system in order to provide security check for the document access.



As per claims 12 and 17, they are rejected under the same rationale as claim 4.  See rejection above.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         
Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992